Judgment, Supreme Court, New York County, entered October 19, 1973, which denied the application and dismissed the petition seeking to set aside the determination of the State Liquor Authoiity disapproving the petitioner’s application for a liquor license, unanimously reversed, on the law, without costs and without disbursements, and vacated, and the matter remanded to the Authority for a further hearing concerning the finances of the petitioner’s principal and his experience and ability to operate a licensed premises. Previous disapprovals of the petitioner’s principal have been primarily on the basis that he was employed full time by the New York City Transit Authority as a conductor. His having now retired in order to have full time to devote to a licensed premises, removes that aspect of the previous history as a proper basis for denial. Moreover, the experience as a conductor should not be a detriment in the running of a tavern. {Matter of 135 Best. Gorp. v. State Liq. Auth., 25 A D 2d 651.) There is also an obvious inconsistency in that problems at a social club of which he was president, are adversely attributed to him, even though they may not be of his doing, but he is not credited with the expertise that comes from such presidency. The petitioner should be allowed to explain the source of his funds, which he contends come from savings. Concur — Kupferman, J. P., Murphy, Steuer, Tilzer and Capozzoli, JJ.